Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ismael Diaz Amestica appeals the district court’s order denying his Fed. R. Crim. P. 35(b) motion to compel a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Amestica, No. 2:14-cr-00119-RBS-RJK-2 (E.D. Va. Jan. 27, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED